Citation Nr: 1442712	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a sinus disability. 

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

5. Entitlement to an initial rating higher than 10 percent for residuals of squamous cell carcinoma of the larynx from November 2, 2007 to January 31, 2011.

6. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by: John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) from May 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Chicago, Illinois, respectively.  In the May 2009 decision, the RO granted service connection for larynx cancer and assigned an initial noncompensable disability rating; and denied service connection for PTSD, GERD, a sinus disability, and right ear hearing loss.  In the June 2011 decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, granted service connection for GERD and assigned an initial noncompensable disability rating, increased the Veteran's disability rating for residuals of squamous cell carcinoma of the larynx to 10 percent, and increased the Veteran's disability rating for squamous cell carcinoma of the larynx to 100 percent disabling effective February 1, 2011.  All other benefits were effective from November 2, 2007.

In February 2013, the RO continued the 100 percent disability rating for the service-connected squamous cell carcinoma of the larynx based on permanent tracheostomy, effective from February 1, 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file, to include a February 2013 rating decision, have been reviewed and considered as part of this appeal.

In March 2012 correspondence, the representative claimed that a timely notice of disagreement had been filed for several issues denied in May 2009, but despite twelve requests to do so, the originating agency had not issued a statement of the case on these matters.  The issues referred to included service connection for sinus disability and right ear hearing loss and these matters have not only been the subject of a statement of the case, but their appeal has been perfected and they are addressed in this document.  Other matters of service connection for erectile dysfunction, hearing loss of the left ear and tinnitus had been granted in rating action of June 2011.  This was a substantial grant of the benefit sought regarding the claim claims for compensation and those matters are not currently in appellate status.  

The issues of entitlement to service connection for a sinus disability and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a right ear sensorineural hearing loss was not exhibited within the first post service year.

2. During the entire period under consideration, the Veteran's service-connected PTSD has been characterized by chronic sleep impairment, nightmares, irritability, flattened affect, anxiety, intrusive recollections, social avoidance, and disturbances of motivation and mood, which have resulted in occupational and social impairment and reduced reliability, but not deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

3. GERD has not been manifested by at least two or more of the following: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; accompanied by substernal or arm or shoulder pain; and productive of considerable impairment of health.  GERD is well controlled by medication.  

4. From November 2, 2007 to January 31, 2011, the Veteran's service-connected residuals of squamous cell carcinoma of the larynx have included treatment for chronic laryngitis with complaints of hoarseness, no complaints of difficulty breathing, and no local reoccurrence or metastasis of the Veteran's larynx cancer.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by service and right ear sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3. The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes (DC) 7203, 7319, 7346 (2013).

4. The criteria for an initial rating higher than 10 percent for residuals of squamous cell carcinoma of the larynx from November 2, 2007 to January 31, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §4.97, Diagnostic Codes 6516, 6518, 6519, 6520, and 6819.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In a letter dated in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his service connection claim for right ear hearing loss, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1)  (2012).  In addition, the August 2008 letter advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that the claims for a higher rating for the service-connected PTSD, GERD, and residuals of squamous cell carcinoma stem from the Veteran's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A.     §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decisions, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in August 2010 and September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board acknowledges the Veteran's representative's May 2013 statement claiming that the effects of medication on the Veteran's GERD should not have been considered as those effects were not explicitly contemplated by the rating criteria.  However, the Board finds that the August 2010 VA examination was adequate and considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2013).  

II. Analysis

Right Ear Hearing Loss

The Veteran's service treatment records do not show complaints of or treatment for right ear hearing loss during service.  A February 1970 induction report of medical examination and a December 1970 audiogram showed that he had normal hearing in his right ear.  

Sensorineural hearing loss is entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The first post-service diagnosis of hearing loss in the record is a March 1981 audiological evaluation that notes high frequency hearing loss in the left ear.  The Board notes that service connection has already been granted for left ear hearing loss.  The next diagnosis of hearing loss in the record is a VA audiological examination conducted in August 2010 that notes some sensorineural right ear hearing loss.  This is approximately 39 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's sensorineural hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for right ear hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313, 581 F.3d 1313 (Fed. Cir. 2009).

As the August 2010 VA examination indicated a diagnosis of some severe sensorineural hearing loss in the right ear, the current disability requirement is met.  The August 2010 VA examiner referenced a September 1971 separation audiological evaluation indicating that the Veteran's right ear hearing was within normal limits.  The Board notes that the September 1971 separation report of medical examination does not contain any audiological readings.  However, there is an undated audiogram among the Veteran's service treatment records, which revealed normal right ear hearing.  

The Veteran reported that he was exposed to machine guns and other artillery noise while serving as a medical corpsman.  Noise exposure is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a).

The third requirement for direct service connection is a nexus between the in-service disease or injury and the Veteran's current disability.

The August 2010 VA examiner, after a review of the claims file and examination of the Veteran, opined that the Veteran's right ear hearing loss is less likely as not related to service.  The examiner's rationale was that the Veteran's audiograms completed during service, as well as 10 years after service (March 1981) showed normal hearing thresholds at the frequencies that are considered compensable by VA standards.

While the August 2010 VA audiological evaluation revealed sensorineural hearing loss, under VA standards, the only medical opinion of record weighs against the Veteran's claim.  The August 2010 VA examiner opined that the Veteran's right ear hearing loss is less likely as not related to service.  The examiner's rationale was that the Veteran's audiograms completed during service, as well as 10 years after service, to include the March 1981 audiological evaluation, showed normal hearing by VA standards.  The Board finds this opinion, which specifically addresses the onset of the Veteran's symptoms, to be more probative.
The Veteran has asserted that his hearing loss began in service and has continued since that time.  He is competent to state that he sensed that he had defective hearing and his claim is credible.  However, the Veteran's statements as to onset of hearing loss in service are less probative than the audiograms performed during service which do not reflect the presence of a hearing loss for VA compensation purposes.  In fact, an audiogram in 1981, approximately 10 years after service discharge was within normal limits.  While his statements are competent, they are not as convincing as the audiograms recorded during service, the normal findings many years after service and the VA medical opinion.  

The Board has considered the Veteran's assertion that there is a causal relationship between his service and his hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to defective hearing is commonly known and, therefore, the Veteran's testimony that acoustic trauma in service is related to current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Initial Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD, GERD, and residuals of squamous cell carcinoma.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

By way of history, the Veteran's PTSD has been rated as 50 percent disabling effective November 2, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that a rating higher than 50 percent is not in order, for his PTSD.

An August 2009 VA treatment record notes that since the Veteran has returned from Vietnam, he experienced bad dreams and nightmares, was easily irritable and angry, had poor concentration, poor memory, decreased energy, difficulty sleeping, easily upset, isolative, felt super alert and on guard, easily startled to loud noise, had a loss of interest in things he once enjoyed, and suddenly felt as though stressful situations were happening again.  He reported three to four hours of sleep each night with night sweats.  The attending physician noted that the Veteran had been sober for 15 years.  It was also noted that he lived with a roommate and was employed.  He was assigned a GAF score of 55.

VA treatment records dated in October 2009 shows treatment for depression.  The Veteran was prescribed medication of which he stated had been "doing its job."  He reported that his moods had been "pretty good" but noticed that he became easily angered.  He reported no violence associated with his anger.  His concentration appeared a bit low.  He further reported sleeping for almost eight hours each night.  He denied any active or passive suicidal or homicidal ideation.  Socially, he was noted to have lived in a rented house with a roommate.  He reported having limited social support.  He has a mother and two living sisters.  The Veteran stated that he did not communicate with his ex-wife and had limited contact with his step-children.  He enjoyed fishing and gardening and reported that he got rid of his gun and no longer hunted.

Upon March 2010 VA treatment, the Veteran presented with complaints of ongoing PTSD symptoms.  He was well-groomed, made good-eye contact, and was pleasant.  He was reportedly tearful during the interview and he discussed specific, horrific situations he was involved in while in the military.  Upon mental status examination, the Veteran was sad with affect constricted to mood, and his thought process was logical.  He adamantly denied any suicidal and homicidal ideation.  He spoke of a childhood friend who committed suicide and stated "he could never do that" and "does not have the right to do that."  There was no obsessive compulsive behavior or feelings of depersonalization noted.  He was oriented on all spheres.  He reported that he enjoyed fishing and nature.  It was noted that financial issues, the loss of his wife within the past year, fair sleep, not having a car, and receiving bad checks from his employer all increased his depressive and anxiety symptoms.

A July 2010 handwritten letter by the Veteran's mother described the Veteran as being "self-destructive" upon his return from Vietnam and that he has been treated for PTSD.  She further stated that the Veteran recently became unemployed because the company he worked for went bankrupt.

In September 2010, the Veteran underwent a VA PTSD examination.  Upon examination, the Veteran was mentally alert, oriented times three, verbal and cooperative.  His grooming, hygiene, and dress were fair.  He reported that he was currently depressed.  The Veteran had an older brother with whom he remained close with until his death three years ago and younger siblings.  He described his mother as "loving and supportive" and his father as "controlling and self-centered."  His speech was unremarkable for rate, flow, and volume.  Thought processes were coherent, relevant, and organized though mildly-moderately circumstantial.  The Veteran reported some auditory hallucinations of his deceased brother encouraging him.  He denied delusions and obsessive rituals and there were none noted.  His mood was dysphoric and he was currently discouraged with life; affect congruent to mood and topic.  He had passive suicidal ideation but no intent considering the affect it would have on his mother.  He admitted to some homicidal ideation towards his last employer, but did not have any plans or intent.  His memory for three spheres was unimpaired.  Attention and concentration were adequate.  Insight and judgment were fair.  The Veteran further denied any alcohol or illicit drug use.  He received an axis I diagnosis of chronic PTSD with depressive features; alcohol dependence in stable long-term remission; and depressive disorder partially due to medical problems.  The examiner opined that it is as likely as not that the Veteran experiences PTSD as a result of fear for his life due to hostile enemy action.  He was judged competent to handle VA benefits; no cognitive deficits were noted and he maintained himself in the community.  The examiner further opined that given the Veteran's employment history and his excessive irritability and anger, it was unlikely that he could maintain stable employment without some regular psychotherapy to deal with his PTSD symptoms.  He was assigned a GAF score of 55.  

After collective review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the currently assigned initial 50 percent rating from the November 2, 2007 effective date of the grant of service connection.

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: chronic sleep impairment marked by nightmares, social avoidance, impatience, irritability, anger, intrusive recollections, hypervigilance, exaggerated startle response, anxiety, decreased motivation, concentration and attention disturbances, difficulty with social relationships, and depressed mood, and flattened affect.  

The Board finds that these symptoms are similar to many of those contemplated by a 50% rating, or the even lower 30% rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and flattened affect, among the types of symptoms associated with a 50% rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30% rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite his report of passive suicidal ideation, the Veteran has adamantly reported that he has no intent to do so.  In fact, he has reported resistant factors to include, the affect that such action would have on his mother and recalled a childhood friend who committed suicide, explaining that "he could never do that" and "does not have the right to do that."  The same applies to his report of "some suicidal ideation towards his last employer," as he had no intent or plans.  Similarly, his thinking and judgment have been intact and his mood has oscillated from dysphoric and angry to pleasant and "pretty good."  

Although the 70% rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70% level.  Indeed, the 30%, 50%, and 70% criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran reported that his prescribed medication for his depression had been "doing its job" as reflected in the October 2009 VA treatment record.  There, he further reported that his moods had been "pretty good" but noticed that he became easily angered.  The Veteran's depressed mood is expressly contemplated by the 30% criteria, or at best, the 50% criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  A 50 percent rating since the effective date of service connection adequately compensates the Veteran for that impairment.  

The same holds true for the Veteran's irritability and anger, as reflected in the August 2009 and October 2009 VA treatment records.  The Veteran reported being easily angered and irritable.  However, the Board finds that the Veteran's symptomatology is not like or similar to impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has described irritability and anger, the September 2010 VA examiner found that the Veteran does not have inappropriate behavior, that his impulse control is good, he is able to understand the outcome of his behavior, and that there have been no episodes of violence.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of irritability and anger is more closely analogous to that contemplated by the 50 percent rating criteria.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under 	 § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

GAF scores of 55 were assigned during the appeal period in August 2009 and September 2010.  A GAF of 55 is midway of the range 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Accordingly, the symptomatology observed upon treatment and examination appropriately reflects an assignment of a 50 percent disability rating since the effective date of service connection.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  While the Veteran has reported depressed mood, it is not near continuous depression or similar type and degree and has been controlled by medication of which the Veteran reported had been "doing its job."  While the Veteran has reported passive suicidal ideation and some homicidal ideation towards his last employer, he has adamantly denied active suicidal ideation, plans, or intent.  Since the date of service connection, the Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Symptomatology commensurate with a 100 percent evaluation, demonstrating total occupational and social impairment, is also not shown.  

In conclusion, the Board finds that the preponderance of the evidence is against an initial rating in excess of 50 percent for the Veteran's PTSD for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

GERD

The Veteran is currently assigned a noncompensable rating for GERD, effective November 2, 2007, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7203-7346 (2013).  He contends that his condition is more severely disabling.

Under Diagnostic Code 7203 for stricture of the esophagus, moderate stricture warrants a 30 percent disability rating.  Severe stricture which permits liquids only warrants a 50 percent disability rating and where stricture permits passage of liquids only, with marked impairment of general health, an 80 percent disability rating is warranted.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346 for hernia hiatal, a 10 percent evaluation is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is warranted with symptoms to include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been a substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding the onset of the disease.  38 C.F.R. § 4.112. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's STRs show that in May 1970 he was treated for gastroenteritis.   In September 1970, he complained of stomach trouble.

An October 2007 VA treatment record shows that the Veteran denied any weight loss and that he was tolerating a normal diet.  A December 2009 VA progress note shows a radiology report noting a "small hiatal hernia."

On August 2010 VA examination, the Veteran reported that he was placed on PPI (proton pump inhibitors) to "stop acid reflux on a permanent basis."  He further reported that he was diagnosed shortly after discharge with an ulcer through an upper gastrointestinal study.  He also noted frequent treatment for episodes of reflux and that he has self-treated with "Maalox or Pepto-Bismol."  He stated that he continued with PPI daily and it resolved his symptoms.  He indicated that if he failed to take PPI, he would feel a burning sensation in his esophagus, with regurgitation, no nausea or vomiting, and occasional chest pain with sensation.  The examiner noted no reports of hematemesis or melena, circulatory disturbance after meals or hypoglycemic reactions, diarrhea or constipation, nor episodes of colic, distention, nausea or vomiting.  Upon physical examination, the examiner found no evidence of ulcers, signs of anemia, nor pain or tenderness.  The Veteran was of stable weight.  The examiner indicated that the Veteran's GERD was currently mild and responsive to treatment with PPI.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that at no point since the November 2, 2007 effective date of the award of service connection has the Veteran's GERD warranted a compensable rating.  Although the Veteran has reported regurgitation when not taking medication, the examiner noted that the disability was essentially asymptomatic since the Veteran started on medication.  The status of the disability absent medication is not pertinent, when the evidence demonstrates that the Veteran uses the medication regularly and it controls symptoms.  The most probative evidence of record reflects that his GERD has not been manifested by moderate stricture of the esophagus or shown to more closely resemble two or more of the symptoms for the 30 percent evaluation of less severity, to include dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7203, 7346 (2013).  

Additionally, the evidence of record does not demonstrate stricture of the esophagus which permits liquids only or material weight loss, hematemesis, melena, or any other hiatal hernia symptom combinations productive of severe impairment of general health.  Accordingly, a higher disability rating under Diagnostic Code 7203 or 7346 is not warranted.

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's GERD that would support the assignment of a compensable rating.  However, there has been no evidence of irritable colon syndrome under Diagnostic Code 7319, and no other diagnostic codes are applicable to the current disability.  

The evidence as a whole presents a mild disability picture, consistent with the VA examiner's assessment in this regard.  In sum, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for the Veteran's GERD.  In finding a compensable rating is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting a higher rating for the Veteran's disability at any point during the claims period.  38 U.S.C.A. 		 § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102. 

Residuals of Squamous Cell Carcinoma of the Larynx

The Veteran has been assigned a 10 percent disability rating for his residuals of squamous cell carcinoma of the larynx from November 2, 2007, the original date the claim was received, to January 31, 2011.  The Veteran has been awarded a 100 percent disability rating for his squamous cell carcinoma of the larynx associated with herbicide exposure under Diagnostic Code 6819 since February 1, 2011, the date of the biopsy which showed the cancer became malignant.  The Veteran asserts that his residuals of squamous cell carcinoma of the larynx warrant a rating in excess of 10 percent for the period on appeal.

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2013). 

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2013).

A January 2007 VA medical treatment record shows a diagnosis of chronic laryngitis with swelling.  An October 2007 VA treatment record shows that the Veteran reported that he was not experiencing any acute problems.  He specifically denied throat soreness, choking, hoarseness, stridor or problems swallowing.  He reported that he was still smoking; however, he was trying to quit.  Upon February 2008 VA treatment, the Veteran reported having a sore throat for three weeks.  He denied having an upper respiratory tract infection.  Examination revealed slight hoarseness.  An August 2009 VA treatment record showed that the Veteran's voice was stable and there were no airway complaints.  A September 2009 VA outpatient treatment record shows the Veteran had a raspy voice.  A February 2011 VA outpatient treatment record showed evidence of malignancy.

Based on the foregoing, the Board finds that an increased evaluation during the period on appeal is not warranted.  The objective medical evidence does not show chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  There was chronic laryngitis manifested by swelling and a raspy voice, which is consistent with the current 10 percent disability evaluation.  

Additionally, the Board notes that the Veteran's residuals could be rated under Diagnostic Code 6519 for aphonia, however, there is no indication that the Veteran has had the constant inability to speak above a whisper.  The Veteran complained of hoarseness, but there were no complaints of inability to communicate.  Finally, while the Veteran could also be evaluated under Diagnostic Code 6520 for stenosis of the larynx, including residuals of laryngeal trauma, there is no evidence that the Veteran had a forced expiratory volume in one second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction or permanent tracheostomy.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Codes 6519 and 6520.

Thus, the Board must find that the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

All Disabilities

The Board has also considered whether the Veteran's service-connected PTSD, GERD, and residuals of squamous cell carcinoma of the larynx present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. 		 § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The matter of the Veteran's entitlement to a TDIU is discussed in the Remand below.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to an initial rating higher than 50 percent for PTSD is denied.

Entitlement to an initial compensable rating for GERD is denied.

Entitlement to an initial rating higher than 10 percent for residuals of squamous cell carcinoma of the larynx, from November 2, 2007 to January 31, 2011 is denied.


REMAND

With respect to the Veteran's sinus disability claim, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

STRs include a February 1970 report of medical history form completed for purposes of an induction examination on which the Veteran reported that he experienced a history of sinusitis and that he had "sinus problems and could not work at a lithographing shop."  The examiner noted the sinus problems; current physical examination was essentially normal.  A March 1970 STR shows that the Veteran complained of sinus and sore throat problems.  He was prescribed medication.  A later March 1970 STR shows a diagnosis of sinusitis.  A September 1971 report of medical examination form completed for purposes of a separation examination shows no evidence of any complaints or treatment for sinusitis.  

A VA examination was conducted in September 2010 and the Veteran was diagnosed with recurrent acute sinusitis.  The examiner concluded that such was present at the time of entrance into the military, "so it is less likely than not related to his military service."  

The examiner opined that the Veteran's recurrent acute sinusitis "clearly pre-existed service,"  but did not specify whether there was an increase in sinus pathology in service beyond its natural progression. Therefore, a remand is necessary to obtain an addendum opinion.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A June 2011 rating decision, the RO awarded the Veteran a 100 percent rating for his squamous cell carcinoma and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) effective February 1, 2011.  Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot from February 1, 2011.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  As a total rating and SMC at the housebound rate is not in effect prior to February 1, 2011, the issue of entitlement to TDIU remains on appeal prior to that date.  However, the record does raise the issue of whether a TDIU is warranted any time prior to February 2011.  A VA medical opinion would be helpful to estimate the impact of the Veteran's service-connected disabilities, taken together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Additionally, the Board notes that the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.   

Lastly, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).   

2. Obtain and associate with the record any outstanding VA treatment records, to include those from the Edward Hines, Jr. VA Hospital in Hines, Illinois.

All efforts to obtain these records must be documented in the record.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3. After all efforts have been exhausted to obtain and associate with the record any additional treatment records, return the claims file to the September 2010 VA otolaryngology examiner to review the Virtual VA claims files and a copy of this remand.  The examiner should opine as to whether there was in-service aggravation of sinusitis (permanent increase in its severity) beyond its natural progression in service. 

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment upon the Veteran's service treatment records indicating complaints of and treatment for sinusitis.   Additionally, the examiner should consider post-service treatment records.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the September 2010 examiner is unavailable or otherwise unable to provide the requested opinion, an opinion from another examiner should be obtained (the Veteran shall be afforded a new VA if the examiner deems it necessary).

4. After all efforts have been exhausted to obtain and associate with the record any additional treatment records, refer the claims file and a copy of this remand to an examiner to determine whether the Veteran's service-connected disabilities prevented him from securing and following employment for which his education and occupational experience would otherwise qualify him from November 2, 2007 to February 1, 2011.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, tinnitus, residuals of squamous cell carcinoma of the larynx, left ear hearing loss, GERD, and erectile dysfunction) would, in combination or individually and without regard to any non-service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him during this time period.

The examiner must provide reasons for each opinion given.

5. Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities during any period from November 2, 2007 to February 1, 2011, (and the Veteran does not meet the schedular provisions for TDIU) the AOJ shall refer the case to the VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during that period.

6. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


